                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION



 THOMAS MESSICK,

                Plaintiff,                               CIVIL ACTION NO.: 6:19-cv-75


        V.



 SGT. LAWRENCE,

                Defendant.



                                          ORDER


       After an independent and de novo review ofthe entire record,the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 6. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiffs Complaint for

failure to follow this Court's directive and Order and failure to prosecute, DIRECTS the Clerk of

Court to CLOSE this case and enter the appropriate judgment of dismissal, and DENIES Plaintiff

informa pauperis status on appeal.

       SO ORDERED,this               day of March,2020




                                      J. RANDAL HALL,CHIEF JUDGE
                                      UNITEp STATES DISTRICT COURT
                                             lERN DISTRICT OF GEORGIA
